Order entered October 1\          , 2012




                                              In The
                                     Court of Zippealo
                           jfiftb lniaritt of Mexao at 303affao
                                       No. 05-12-00908-CR

                             KEVIN MONROE AMOS, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F11-34685-U

                                             ORDER
       The reporter's record is overdue in this appeal. Accordingly, we ORDER the trial court

to make findings of fact regarding whether appellant has been deprived of the reporter's record

because of ineffective counsel, indigence, or for any other reason.

           o The trial court shall first determine whether appellant desires to prosecute the
              appeal. If the trial court determines that appellant does not desire to prosecute
              this appeal, it shall make a finding to that effect.

           o If the trial court determines that appellant desires to prosecute the appeal, it shall
               next determine whether appellant is indigent and entitled to proceed without
               payment of costs for the reporter's record. If appellant is entitled to proceed
               without payment of costs, the trial court shall make a finding to that effect.
               Moreover, if appellant is indigent, the trial court is ORDERED to take such
               measures as may be necessary to assure effective representation, which may
               include appointment of new counsel. If the trial court finds appellant is not
               indigent, it shall determine whether retained counsel has abandoned the appeal.
               include appointment of new counsel. If the trial court finds appellant is not
               indigent, it shall determine whether retained counsel has abandoned the appeal.

            o The trial court shall next determine: (I) the name and address of each court
               reporter who recorded the proceedings in this cause; (2) the court reporter's
               explanation for the delay in filing the reporter's record; and (3) the earliest date by
               which the reporter's record can be filed.

        We ORDER the trial court to transmit a supplemental record, containing the written
findings of fact, any supporting documentation, and any orders, to this Court within THIRTY

DAYS of the date of this order.


       The appeal is ABATED to allow the trial court to comply with this order. It shall be

reinstated thirty days from the date of this order or when the supplemental record is received,

whichever is earlier.




                                                       LANA II(4)
                                                                YrZ.7—.1.
                                                                  i‘      ,1441.--
                                                       JUSTICE